Title: To George Washington from Enos J. Prindle, 1 May 1783
From: Prindle, Enos J.
To: Washington, George


                  
                     
                     May it please your Excellency
                     West Point May 1st 1783
                  
                  The Serjeants of the Connecticut Line of Infantry (including the Artillery of the same) have requested us to address your excellency, on a matter which we conceive of importance, and which sensibly affects us.
                  Sensible of the attachment and tenderness, your Excellency has ever shown for us, we view you at once as our General, Friend, Guardian, and Father.  Inspired by this pleasing conception we address you with perfect deference, Gratitude, and love.  Your excellency has led us through the tempest of war with unparalelled wisdom, fortitude, perseverance, and success.  You have made us happy through the important struggle, now graciously use your influence to make us so in peace.  We are too well convinced of the goodness of your excellency’s heart, in the least to doubt your willingness to assist us in obtaining a Just & honourable reward for services.  It is the basis and glory of that liberty, for which we have been so long contending that those in the lower stations of life shall have access to, & audience with those who fill more important places of command.  Therefore we hope not to be accused of impertinence in making this address to your excellency.
                  We would in the first place request some notice may be taken of the obligations which we have received for pay for some years past.  They were reckoned to us as cash, whereas if necessity obliged us to turn them into money (as it did many of us) we were forced to put them off at an excessive discount.  We ever expected and were willing to bear our share of the calamities of war, and to suffer with our country, but we conceive as matters now stand those who compose the army, are by far the greatest sufferers.
                  The next thing we complain of is respecting the clothing.  It is well known how small a proportion of what is allowed has been recd and whatever we were furnished with was of the same quality as the privates (which as far as comes to our knowledge is not the case in other armies) so that we have been at large expence to furnish ourselves with clothing, so as to appear in any respect decent, or better than the common soldier, which if we did not we were frowned upon by our superiors and despised by our inferiors.  Should it be replied that we are to be paid for such clothing as has not been recd, We answer, that considering the high price the article of clothing has borne since the war, what we may hereafter receive for deficiences, can be considered, but as a small compensation for a much larger sum laid out some years since.
                  We would also take notice of a Resolve of Congress passed in May 1778 in which eighty dollars is granted to the NonComd officers & privates that should continue in service to the end of the war.  No distinction is therein made between N. Comd and privates, which we conceive to be different from the practice of other armies. Witness his Brittanic Majesty’s proclamation given soon after the last war, in which four times the quantity of land is allowed to NonComd as to privates—We would observe further, that as the war has been spun out to such a length beyond what (five or six years ago) we believe, scarce any expected, we cannot conceive the provision made for us in the forementioned act of Congress (supposing us to receive a proportion more than the privates) to be a sufficient reward for our long services.
                  We certainly have spent the flower and prime of our days in the service of our country, and though we may seemingly enjoy perfect health at present, yet the many hardships & sufferings which are unavoidable, in a military life, naturally impair the constitution, hasten diseases and disanables us in some measure to provide for ourselves hereafter.
                  We conceive it unnecessary to give a more particular detail of our greivances, they are too well known to your Excellency to require it.
                  The principal idea we would wish to convey is, that a retrospective view may be taken of all the circumstances that have attended us through the war, and that we may be put upon such a footing, as to be in some measure on apar with those who have never taken, on them the calling of a soldier, and were in similar circumstances with us at the commencement of the war—We also would signify our desire that not only ourselves but all those engaged for the war may be considered.
                  What we have further to request is that your Excellency will please to lay our case before Congress, earnestly soliciting a consideration thereof and an honourable compensation for all the dangers, and toils, we have undergone.  That we may not when we retire to domestic life, go empty and necessitous into it, but may have some foundation to build upon for a future support.
                  
                     Enos J: Prindle Sergt Major Art’y
                  
                  
                     Jared Chittenden Serjt Arty
                     1st Regt
                        Israel Cane Serjt
                        Josiah Stanes Serjt
                        James Grant Serjt
                     2d Regt
                        Daniel Bissell Serjt
                        Amos Hall Serjt
                        Rufus Norton Serjt
                     3d Regt
                        Elihu Sanford Sergt
                        Wm Taylor Serjt
                  
               